In an action on contract, defendant appeals from an order denying its motion for judgment on the pleadings dismissing the complaint for insufficiency. Order affirmed, with ten dollars costs and disbursements. The contract in suit, by which the defendant corporation employed plaintiff as president, has a definite duration and is, therefore, not a contract of employment at will. (Watson v. Gugino, 204 N. Y. 535, 541; United Chem. & Exterm. Co. v. Security Exterm. Corp., 246 App. Div. 258, 259.) Since the directors of the defendant corporation are its sole stockholders, the agreement is legal. (Fells v. Katz, 256 N. Y. 67, 71-73; Clark v. Dodge, 269 id. 410, 415, 416.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.